ORDER

PER CURIAM.
AND NOW, this 1st day of December, 2005, George R. Hamo having been suspended from the practice of law in the State of Michigan for a period of 120 days by Order of the State of Michigan Attorney Discipline Board dated March 7, 2005, and corrected by Order dated March 9, 2005; the said George R. Hamo having been directed on September 20, 2005, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that George R. Hamo is suspended from the practice of law in this Commonwealth for a period of 120 days, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.